DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 02/22/21, has been entered. 

3.  Claims 1-35 are pending. Claims 1-3, 5, 7-9, 12-15, 17, and 35 are amended. Claims 6, 11, and 18-34 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/13/20. Claims 1-5, 7-10, 12-17 and 35 are under examination.

Information Disclosure Statement
4.  The information disclosure statement (IDS) submitted on 02/22/21 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 10/20/22:
The rejection of claims 12-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite found on page 4 at paragraph 8, is 
The rejection of claim 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, found on page 4 at paragraph 10, is withdrawn in light of Applicant’s amendments thereto.

New Claim Objection: Claim Objections
6.  Claim 1 is objected to because of the following informalities:  extra word. As amended claim 1 reads “...at least one copy of an exogenous a nucleic acid construct...” wherein the added “a” is misplaced/extra.  Appropriate correction is required.

Maintained Rejection: Claim Rejections - 35 USC § 112
7.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.  Claims 1-5, 7-10, 12-17, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.' Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Instant claims are drawn to method(s) for enhancing transformation efficiency of a Bacillus licheniformis cell comprising (a) introducing into a parental Bacillus licheniformis cell at least one copy of an exogenous nucleic acid construct comprising a at least 90% sequence identity to the full length ComS1 polypeptide of SEQ ID NO: 2, and (b) isolating a competent daughter Bacillus licheniformis cell comprising the polynucleotide encoding the ComS1 polypeptide (see independent claim 1); and method(s) for obtaining a Bacillus licheniformis transformant comprising (a) providing a Bacillus licheniformis cell in which transformation efficiency has been enhanced by introducing into a parental Bacillus licheniformis cell at least one copy of a nucleic acid construct comprising a promoter region operably linked to a polynucleotide encoding a ComS1 polypeptide comprising at least 90% sequence identity to the full length ComS1 polypeptide of SEQ ID NO: 2, (b) transforming an exogenous polynucleotide into a Bacillus licheniformis cell provided in step (a), and (c) isolating a transformant of the Bacillus licheniformis the Bacillus licheniformis cell comprising the exogenously introduced polynucleotide (see independent claim 7); and method(s) for enhancing transformation efficiency of a Bacillus licheniformis daughter cell derived from a parental Bacillus licheniformis cell, wherein the parental cell comprises a native gene encoding a ComS2 polypeptide comprising at least 90% sequence identity to the full length ComS2 polypeptide of SEQ ID NO: 4 (see independent claim 12); wherein the polynucleotide encoding the ComS1 polypeptide comprises at least 90% sequence identity to the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 21 (see dependent claims 2, 8, and 14); and wherein the Bacillus licheniformis cell further comprises at least one copy of an exogenously introduced nucleic acid construct comprising a promoter region operably linked to a polynucleotide encoding a ComK polypeptide; wherein the ComK polypeptide comprises an amino acid sequence comprising 90% sequence identity to SEQ ID NO: 17 or SEQ ID NO: 18 (see dependent claims 3, 4, 9, 10, 15, and 16).
Consequently, it is the Office’s position that (1) each independent claim constitutes a "broad generic claim” based on (A) the lack of guidance regarding generically claimed nucleic acids back-translated from polypeptide sequences (i.e. see claims 1, 3, 4, 5, 7, 9, 10, 12, 13, 15, 16, 17, and 35); and/or which 10% of nucleotides may be substituted within the polynucleotide sequences (i.e. polynucleotide sequence variants; see claims 2, 8, and 14); and/or which 10% of amino acids may be substituted within the polypeptide sequences (i.e. polypeptide sequence variants; see claims 1, 4, 7, 10, 13, 16, and 35); and (2) the claimed genus has substantial variation because of the numerous permutations encompassed. 
However, it remains the Office’s position that the specification does not provide adequate written description to identify this broad genus of the claims because, inter alia, the specification does not disclose a correlation between the necessary structure of the polynucleotides and/or polypeptides (e.g. which 90% of nucleotides and amino acids must be maintained and which 10% may be substituted) and the claimed function to be maintained (e.g. enhancing transformation efficiency).  It is noted that while the description of the ability of a claimed nucleic acid or protein/peptide sequence may generically describe that molecule's function, it does not describe the molecule itself.  For example, the specification fails to identify critical amino acids or subsequences within SEQ ID NO: 2, 17, and 18 and/or critical nucleotides or subsequences with SEQ ID NO: 1 or 21, which must be retained in order to maintain the claimed functional properties. In addition, with regards to the polynucleotides (i.e. nucleic acids) claimed by their encoded products, it is noted that there is an art-recognized correspondence Ex parte Chuang, BPAI 2008; In re Kubin, 561 F.3d 1351, 90 USPQ2d 1417 (Fed. Cir. 2009); and MPEP 2144. 
Consequently, the specification fails to describe the common attributes or structural characteristics that identify the members of this genus and because the genus of sequences is highly variable (i.e. each nucleic acid and/or protein sequence has a unique structure; see MPEP 2434), the functional characteristics of enhancing transformation efficiency, is insufficient to describe the genus. Thus, the specification does not provide substantive evidence for possession of this large and variable genus, encompassing a massive number of partial structures (i.e. polynucleotide and polypeptide sequence variants) claimed by their functional characteristics. Consequently, it remains the Office’s position that even one of skill in the art would not conclude Applicant was in possession of the entire genus because the necessary structure-function correlation is lacking.
Further, MPEP §2163 states that if a biomolecule is described only by a functional characteristic (as in the instant case), without any disclosed correlation between function and structure of the sequence (as in the instant case), it is not sufficient for written description purposes, even when accompanied by a method of obtaining the claimed sequences. MPEP §2163 does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. For example, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (e.g. see In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618).  
Furthermore, the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In the instant case, the specification provides complete structural information for SEQ ID NOs: 2, 1, 21, 17, 18, and 4; however, the claims, as written, also encompass partial structures thereof (e.g. sequences variations for each properly described Bacillus licheniformis.  Consequently, based on the lack of information within the specification, there is evidence that a representative number and variety of the numerous polynucleotide and polypeptide sequence variants with both these structural attributes and the claimed functional properties have not yet been identified; and accordingly, the specification represents merely a wish or plan for obtaining the chemical invention claimed; see, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004); and MPEP 2163.  Therefore, it also remains the Office’s position that one of skill in the art would not conclude that Applicant was in possession of the entire genus because a representative number and variety of the numerous polynucleotide and polypeptide sequence variants with both the claimed structural attributes and the claimed functional properties is lacking.
With regards to the state of the art at the time the invention was made, improving the transformation efficiency of Bacillus licheniformis was under development and thus necessarily unpredictable, as evidenced by, for example, Jakobs et al. 2014 (Unravelling the genetic basis for competence development of auxotrophic Bacillus licheniformis 9945A strains; Microbiology 160:2136-2147); and Jakobs et al. 2015a (What renders Bacilli genetically competent? A gaze beyond the model organism; Appl Microbiol Biotechnol 99:1557-1570).  
For example, Jakobs-2014 teach that although natural genetic competence is well studied in Bacillus subtilis, little is known about competence development and its Bacillus licheniformis (e.g. see abstract; and page 2137, right column). Jakobs-2014 demonstrated that genetic mutations can either increase or decrease transformability of B. licheniformis (e.g. see discussion starting on page 2144). 
Similarly, Jakobs-2015a teach genetic competence in Bacillus bacteria is subject to complex genetic regulation and that it is the genetic disposition which is suspected to render a stain competent (e.g. see page 1557, Introduction). Jacobs-2015a teach that based on sequence similarities, two putative comS homologues located within the lichenysin operon were proposed for B. licheniformis, designated as comS1 and comS2, but that disruption of these had no detrimental impact on competence; and that their overexpression did not enhance transformability of B. licheniformis; and that none of the putative ComS homologues displayed a conserved motif necessary for MecA interaction known from the Bacillus subtilis ComS, and thus the escape of ComK from proteolysis is apparently not mediated by ComS in B. licheniformis (e.g. page 1561, right column). Jakobs-2015a teach competence development is considered as a matter of the appropriate genetic background and the successful adjustment of transformation procedures (e.g. page 1564, bridging section) and that regulation mechanisms affecting the onset of competence different widely among Bacillus species (e.g. page 1565). 
Thus, the art provides evidence that there is unpredictability in the results obtained from “species” (i.e. examples) other than those specifically enumerated, and accordingly, provides evidence which indicates even skilled artisans could not reliably predict the operability in the invention of any sequence variants other than the fully disclosed sequences for the nucleic acid sequences.  It is again noted that due to the per se or for a 90% similar sequence variant thereof. For example, a specific polypeptide sequence is easily determined from a known nucleic acid sequence, because the known sequence of nucleotides (i.e. a nucleic acid sequence) produces one and only one corresponding polypeptide sequence (i.e. a sequence of amino acids); but, the inverse is not true because a specific sequence of nucleotides cannot be ascertained from a known sequence of amino acids since more than one distinct codon (i.e. set of three nucleotides) may code for any particular amino acid. Thus, a description of the amino acid per se, does not provide sufficient written description of the codon encoding that amino acid because the one-to-one correspondence is unidirectional, i.e., from codon forward to amino acid, but not from amino acid back-translated to codon. Therefore, the state of the art does not provide adequate written description support for which variations of which sequences would predictably retain their functional activities; and accordingly, the only way to determine if a particular variant works is empirical testing of each and every option. Accordingly, the state of the art supports that the skilled artisan requires guidance on the critical structures of the polynucleotide sequence(s) per se (e.g. the sequence and/or critical domains within its sequence) to retain the claimed functional properties.
Consequently, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable Vas-Cath at page 1116.). 
Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of or the specification supports the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Applicant’s Arguments
9. Applicant argues amending the claims to recite that the polypeptide are “full length” satisfies written description to reasonable convey to one skilled in the art that Applicant was in possession of the claimed invention (see Remarks, page 10). 

Response to Arguments
10.  Applicant’s arguments have been fully considered but are not persuasive.
	The Office agrees that the amendments removed the issues identified regarding fragments of the sequences formerly encompassed by the claims; however, this was only one issue raised. The Office disagrees that written description requirements are now satisfied because the amendments do not address the “at least 90%” language still in the claims (i.e. sequence variants) and/or the issue with back-translating polypeptide 


Maintained Rejection: Claim Rejections - 35 USC § 102
11.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.  Claims 1-5, 7-10, 12-17 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jakobs et al. 2015b (The two putative comS homologs of the biotechnologically important Bacillus licheniformis do not contribute to competence development; Appl Microbiol Biotechnol 99:2255-2266).
Jakobs-2015b teach methods comprising modifying Bacillus licheniformis host cells by deleting the corresponding nucleic acids that encoded comS2 (i.e. knockout mutants) wherein the comS2 knockout mutants resembled wild-type strains and that, contrary to expectations, the disruptions did not negatively impact genetic competency and in some cases increased efficiency compared to parental strains (e.g. see Table 1; and Results, page 2260; and Figure 3c; meeting limitations found in instant claim 12). Jakobs-2015b teaches methods comprising transforming Bacillus licheniformis parent cells, with and without, the genes for ComS1 and ComS2, with plasmids containing the genes encoding ComS1 and ComS2, both alone and/or fused to the nucleic acids encoding GFP (i.e. a protein of interest), and constructed downstream of a xylose inducible promoter; and then culturing and harvesting the modified cells, wherein a large variation in transformation efficiencies were observed (e.g. Table 1; and page 2258; page 2261; page 2264; and Figure 4b; meeting limitations found in instant claims 1, 2, 5, 7, 8, 13, 14, 17 and 35). Jakobs-2015b teach methods comprising the use of a plasmid allowing for inducible comK expression, e.g., pMMcomK, (e.g. page 2264; meeting limitations found in instant claims 3, 4, 9, 10, 15 and 16).  
It is noted that SEQ ID NOs: 1, 2, 4, 17, and 21 correspond the claimed genes and gene products for ComS1 and ComS2 of Bacillus licheniformis, as evidenced by the GenEmbl sequence alignments for the whole genome of this bacterium as previously provided. 
Therefore, Jakobs-2015b anticipates the invention as claimed. 
Applicant’s Arguments
14. Applicant argues:
Jakobs et al. reference does not teach or disclose a polynucleotide encoding ComS1 polypeptide comprising at least 90% sequence identity to the full length ComS1 polypeptide of SEQ ID NO: 2;
Jakobs et al. does teach or disclose a polynucleotide encoding ComS2 polypeptide comprising at least 90% sequence identity to the full length ComS2 polypeptide of SEQ ID NO: 4; 
Jakobs et al. does not teach or disclose such enhanced B. licheniformis transformation of the presently claimed invention.

Response to Arguments
15.  Applicant’s arguments have been fully considered but are not persuasive.
With regards to arguments A and B, the Office disagrees and notes the instant specification states that SEQ ID NO: 2 corresponds to the Bacillus licheniformis ComS1 polypeptide and SEQ ID NO: 4 corresponds to the Bacillus licheniformis ComS2 polypeptide (see page 7; and paragraphs [0029-0050]; and sequence listing). Therefore, these arguments are not persuasive because, as set forth above, Jakobs teaches methods comprising transforming Bacillus licheniformis cells, with and without genes for ComS1 and ComS2, with plasmids containing the genes (i.e. polynucleotides) encoding ComS1 and ComS2 polypeptides, and these genes comprise at least 90% sequence identity to the full length ComS1 polypeptide of SEQ ID NO: 2 and/or at least 90% sequence identity to the full length ComS2 polypeptide of SEQ ID NO: 4, as evidenced by their same Bacillus licheniformis) and the alignments previously provided. Further, MPEP 2112.01 states that “When the PTO shows a sound basis for believing that the inventions of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not.” emphasis added; see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	With regards to argument C, as set forth above, the prior art teaches each of the positively recited steps found in the body of the claimed method (i.e. introduce exogenous nucleic acid construct encoding a ComS1 polypeptide into a cell and isolate cell, see claims 1 and 7; and also deleting the native gene for ComS2, see claim 12), and thereby must anticipate the invention as claimed.  Thus, this argument is not persuasive because if following the same steps does not lead to the same result then essential matter must be missing from the claims as written.
Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

Conclusion
11. No claims are allowed.

12. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

13. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        

March 31, 2021